

 S2101 ENR: USS Indianapolis Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2101IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal, collectively, to the crew of the USS Indianapolis, in
			 recognition of their perseverance, bravery, and service to the United
 States. 1.Short titleThis Act may be cited as the USS Indianapolis Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)The Portland-class heavy cruiser USS Indianapolis received 10 battle stars between February 1942 and April 1945 while participating in major battles of World War II from the Aleutian Islands to Okinawa.(2)The USS Indianapolis, commanded by Captain Charles Butler McVay III, carried 1,195 personnel when it set sail for the island of Tinian on July 16, 1945, to deliver components of the atomic bomb Little Boy. The USS Indianapolis set a speed record during the portion of the trip from California to Pearl Harbor and successfully delivered the cargo on July 26, 1945. The USS Indianapolis then traveled to Guam and received further orders to join Task Group 95.7 in the Leyte Gulf in the Philippines for training. During the length of the trip, the USS Indianapolis went unescorted.(3)On July 30, 1945, minutes after midnight, the USS Indianapolis was hit by 2 torpedoes fired by the I–58, a Japanese submarine. The resulting explosions severed the bow of the ship, sinking the ship in about 12 minutes. Of 1,195 personnel, about 900 made it into the water. While a few life rafts were deployed, most men were stranded in the water with only a kapok life jacket.(4)At 10:25 a.m. on August 2, 1945, 4 days after the sinking of the USS Indianapolis, Lieutenant Wilbur Gwinn was piloting a PV–1 Ventura bomber and accidentally noticed men in the water who were later determined to be survivors of the sinking of the USS Indianapolis. Lieutenant Gwinn alerted a PBY aircraft, under the command of Lieutenant Adrian Marks, about the disaster. Lieutenant Marks made a dangerous open-sea landing to begin rescuing the men before any surface vessels arrived. The USS Cecil J. Doyle was the first surface ship to arrive on the scene and took considerable risk in using a searchlight as a beacon, which gave hope to survivors in the water and encouraged them to make it through another night. The rescue mission continued well into August 3, 1945, and was well-coordinated and responsive once launched. The individuals who participated in the rescue mission conducted a thorough search, saved lives, and undertook the difficult job of identifying the remains of, and providing a proper burial for, those individuals who had died.(5)Only 316 men survived the ordeal and the survivors had to deal with severe burns, exposure to the elements, extreme dehydration, and shark attacks.(6)During World War II, the USS Indianapolis frequently served as the flagship for the commander of the Fifth Fleet, Admiral Raymond Spruance, survived a bomb released during a kamikaze attack (which badly damaged the ship and killed 9 members of the crew), earned a total of 10 battle stars, and accomplished a top secret mission that was critical to ending the war. The sacrifice, perseverance, and bravery of the crew of the USS Indianapolis should never be forgotten.3.Congressional gold medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the crew of the USS Indianapolis, in recognition of their perseverance, bravery, and service to the United States.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Indiana War Memorial Museum(1)In generalFollowing the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Indiana War Memorial Museum in Indianapolis, Indiana, where it will be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Indiana War Memorial Museum should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with the USS Indianapolis.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Speaker of the House of RepresentativesVice President of the United States and President of the Senate